Case 2:18-cv-02133-MWF-MRW Document 82 Filed 02/26/20 Page 1 of 3 Page ID #:1307



    1 Michael A. Bowse (SBN 189659)
       mbowse@bowselawgroup.com
    2 BOWSE LAW GROUP
      801 S. Figueroa St., 25th Floor
    3 Los Angeles, CA 90017
      Telephone/Fax: 213.344.4700
    4
      Attorney for Plaintiff
    5 ALPHA GRP, INC.
    6
    7
    8
                              UNITED STATES DISTRICT COURT
    9
                            CENTRAL DISTRICT OF CALIFORNIA
   10
   11
      ALPHA GRP, INC. d/b/a RED BULL                Case No. 2:18-CV-02133-MWF-MRW
   12 GLOBAL RALLYCROSS, a Delaware
      Corporation,                                  PLAINTIFF’S UNOPPOSED EX
   13                                               PARTE APPLICATION TO AMEND
           Plaintiff,                               SCHEDULE SET IN DECEMBER 9,
   14                                               2019 ORDER [DKT. NO. 81]
      v.
   15                                               [Proposed] Order Lodged Herewith
   16 SUBARU OF AMERICA, INC., a
      New Jersey Corporation
   17                                               Action Filed:     March 14, 2018
                       Defendant.
   18
   19
              TO THE HONORABLE COURT:
   20
              Pursuant to L.R. 7-19 and Rule 16 of the Federal Rules of Civil Procedure,
   21
        Plaintiff Alpha GRP, Inc. (“Alpha”), by and through its undersigned counsel, hereby
   22
        respectfully applies ex parte for an Order modifying the schedule established in this
   23
        Court’s December 9, 2019 Order (Dkt. No. 81) (the “December 9 Order”) regarding
   24
        expert reports and fact discovery pertaining to Alpha’s amended expert report.
   25
        Counsel for Alpha has spoken to counsel for Defendant Subaru of America, Inc.
   26
        (“Subaru”), who does not oppose the requested relief.
   27
              Alpha requests modification of the December 9 Order because Alpha’s CEO
   28

              PLAINTIFF’S EX PARTE APPLICATION FOR ORDER MODIFYING DEC. 9 ORDER [DKT. 81]
Case 2:18-cv-02133-MWF-MRW Document 82 Filed 02/26/20 Page 2 of 3 Page ID #:1308



    1 and 30(b)(6) designee, Colin Dyne, is experiencing extremely serious health issues
    2 that are currently making it impossible for Mr. Dyne, both individually and as
    3 Alpha’s 30(b)(6) designee to appear for the deposition the December 9 Order
    4 authorized Subaru to take.
    5         The December 9 Order established a December 20, 2019 deadline for Alpha to
    6 serve an amended expert report, a February 24, 2020 deadline for Subaru to complete
    7 certain fact discovery related to Alpha’s amended expert damages report and a
    8 March 30, 2020 deadline for Subaru to prepare and serve rebuttal expert reports.
    9 (December 9 Order, Dkt. No. 81, at 2-3.) After Alpha served its amended expert
   10 report to Subaru, Subaru noticed depositions of the individuals identified in the
   11 amended expert report, Colin Dyne and Joseph Miller, and of Alpha’s damages
   12 expert, Philip Fier, for depositions to take place on January 15, 2020, January 16,
   13 2020 and February 18, 2020, respectively. Thereafter, the parties met and conferred
   14 regarding the discovery that would be conducted by Subaru. Alpha’s expert
   15 produced documents to Subaru and the parties scheduled depositions that Subaru
   16 would take consistent with the December 9 Order.
   17         Subaru has taken one of the scheduled depositions, Joseph Miller, and was
   18 scheduled to take the depositions of Alpha’s expert and Colin Dyne, during the week
   19 of February 17. However, those depositions had to be rescheduled when Alpha’s
   20 counsel became ill on Monday, February 17. The parties arranged to speak by
   21 telephone once Alpha’s counsel had recovered in order to re-schedule the
   22 depositions.
   23         Then, on Thursday, February 21, counsel for Alpha learned that Colin Dyne
   24 was experiencing extremely serious health issues and had been in the hospital
   25 Intensive Care Unit at St. John’s Hospital since Saturday, February 15. Mr. Dyne
   26 cannot possibly appear for deposition while hospitalized and in his current condition.
   27 No timeline for Mr. Dyne’s recovery is currently known. Counsel for Alpha hopes to
   28 know the prospects and timeline for Mr. Dyne’s recovery within the next 2 weeks.

             PLAINTIFF’S EX PARTE APPLICATION FOR ORDER MODIFYING DEC. 9 ORDER [DKT. 81]
Case 2:18-cv-02133-MWF-MRW Document 82 Filed 02/26/20 Page 3 of 3 Page ID #:1309



    1         Until the prospects and timeline for Mr. Dyne’s recovery are known, it will not
    2 be possible to reschedule his deposition. Moreover, because Alpha’s expert relied on
    3 information provided to him by Mr. Dyne to prepare his report, Subaru cannot
    4 complete its expert-related discovery or serve its own rebuttal expert report until after
    5 Mr. Dyne is deposed (assuming Mr. Dyne recovers sufficiently to be deposed).
    6         In light of these facts and issues, Alpha respectfully requests that the Court
    7 vacate the February 24 and March 30 deadlines established in the December 9 Order.
    8 Alpha requests that it be permitted to submit a status report regarding these issues,
    9 with which it meets and confer with Subaru, by March 9, 2020. Subaru does not
   10 oppose the request for the Court to provide a suitable alternative schedule to
   11 accommodate discovery if Mr. Dyne becomes available for deposition, and reserves
   12 all other rights should Mr. Dyne’s deposition not be able to go forward.
   13         Respectfully submitted:
   14
   15
   16   DATED: February 24, 2020                  BOWSE LAW GROUP
   17
                                                   /s/ Michael A. Bowse
   18                                              Michael A. Bowse
   19                                             Attorney for Plaintiff
                                                  ALPHA GRP, INC.
   20
   21
   22
   23
   24
   25
   26
   27
   28

             PLAINTIFF’S EX PARTE APPLICATION FOR ORDER MODIFYING DEC. 9 ORDER [DKT. 81]
